Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 6/30/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: on page 8, line 15, “carried” should be “carried out”  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: on page 8, lines 29-33, and on page 9, lines 1-13, the various method steps are listed out.  These should be more clearly phrased (e.g. instead of “turning on 101 the heating element”, this should be “(101) turning on the heating element”, etc.).  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: on page 10, line 30, “With other words,” should be “In other words,”.  
Appropriate correction is required.


Drawings
The drawings are objected to because the steps do not appear to be in the order as described in the specification (see Applicant’s specification, page 8, lines 29-33, page 9, lines 1-13).  For instance, Applicant’s step 109 pertains to monitoring, which precedes/is associated with Applicant’s step 103 of determining the first value of the temperature.  Additionally, step 113 appears to be one of the initial steps carried out.  Figure 1 must reflect proper ordering of the steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 objected to because of the following informalities:  the claims assign various term labels, particularly to temperature-related terms, such as “first value (Tv1) of temperature”.  These term labels (particularly the temperature-related ones) should be phrased more clearly.  For instance, claim 1 recites “a first value (Tv1) of temperature of the heating element” which should be “a first temperature value (Tv1) of the heating element”.  Appropriate correction is required.
Claims 1-10 objected to because of the following informalities:  the claims assign various term labels, such as “first value (Tv1)”.  The claims should either 1) not introduce these labels and refer simply to “first value”, or 2) introduce these labels, and then make reference to the labels without reciting the entire phrasing again (e.g. recite “Tv1” instead of “first value (Tv1)”).  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  the steps should have a parentheses completely around the letter (e.g. “step a)” should be “step (a)”).  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on line 4, “to heat the liquid” should be “and heating the liquid”.  Examiner considers this corresponds more clearly with step (b).  Appropriate correction is required.
Claims 3-5, 9-10 objected to because of the following informalities:  add a comma after the claim dependency is established (e.g. claim 3 should be “The method according to claim 1,…”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “monitoring a behavior (TB) of temperature of the heating element” should be rephrased to “monitoring the temperature of heating element (TB)”.  Examiner also refers to the 112 issue below regarding this step being omitted from claim 1.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  on line 3, “step” should be “steps”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the control unit responsible for carrying out the method has been recited.  Applicant assigns the control unit as carrying the various steps (see Applicant’s specification, page 8, lines 13-19). 
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 1 recites a “determining” step.  Applicant’s “determining” step appears to be reliant on monitoring the temperature of the heating element, but this step is not introduced until claim 3. This “monitoring” step appears to be fundamental to the “determining” step (see Applicant’s specification, page 8, lines 31-33, page 9, lines 1-3).  
Claim 1 recites “a third value (Tv3) related to said first value (Tv1) and/or until a second time period (tp2) related to said first time period (tp1) is reached.”  The claim language does not offer context to how the temperature values/time periods are “related”.  
Claims 6-9 reference various “predetermined percentages” with regards to temperature.  Examiner does not agree with the claimed percentages.  Applicant’s disclosure appears to assign first temperature value (Tv1) as being 120° C, and the third temperature value (Tv3) as being 108 °C.  Examiner however, notes that the temperature is in Celsius, and does not start from absolute zero.  If converted to Kelvin, +/- 12° C with respect to 120° C (393.15° K) is actually +/- ~3%.  
Claim 6 is narrative in form and must be more clearly presented, and more particularly, the second half of the claim pertaining to the third time period (tp3).  
Claim 8 appears to recite conditionally turning on the heating element if the second value (Tv2) is lower than the first value (Tv1) with a third predetermined percentage.  Examiner considers this appears to conflict with claim 1, which already necessitates that the heater is turned on at Tv2 in step (d).  
Claim 8 recites “with a third predetermined percentage”.  Examiner is not clear if “with” is supposed to mean “within” or “by”.  For examination purposes, Examiner interprets this to mean “by” in view of Applicant’s specification (see Applicant’s specification, page 10, lines 25-32).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linneman (EP 1970480).  Examiner has provided a machine translation of Linneman.  
Linneman teaches a method for operating a washing machine comprising:

For Claim 1:
A method for removing a deposition of scale on a heating element arranged to heat a liquid in a heating space of a household appliance, the method comprises: 
a) turning on the heating element to heat the liquid in the heating space (see Figures 4-7, refer to powering on of radiator. machine translation, [0026]-[0028]), 
b) determining a first value (Tv1) of temperature of the heating element and/or a first time period (tp1) during heating of the liquid (see Figures 4-6, radiator temperature TH, liquid temperature TL, refer to TH reaching points THV & THExt.  machine translation, [0026]-[0028]), 
c) turning off the heating element (see Figures 4-6, refer to powering off) and 
d) turning on the heating element at a second value (Tv2) of temperature of the heating element and reheating the liquid in the heating space until temperature of the heating element reaches a third value (Tv3) related to said first value (Tv1) and/or until a second time period (tp2) related to said first time period (tp1) is reached (see Figures 4-6, refer to second powering on and second TH peak). 

For Claim 2:
The method according to claim 1, wherein said first value (Tv1) of temperature of the heating element corresponds to a boiling temperature of the liquid and said first time period (tp1) is required to reach said boiling temperature of the liquid (see Figures 4-6, THV.   machine translation, [0026]-[0028]).  THV is 105° C. This exceeds the boiling point of water and would “correspond” with a boiling temperature of the liquid.  If Applicant intends to mean this sufficiently heats the surrounding liquid to boil the liquid, Examiner requires further clarification and/or rephrasing from “corresponds”.   

For Claim 3:
The method according to claim 1 further comprising monitoring a behavior (TB) of temperature of the heating element during heating of the liquid in order to determine said first value (Tv1) of temperature of the heating element and/or in order to determine said first time period (tp1) (see Figures 4-6, radiator temperature TH, liquid temperature TL.  machine translation, [0026]-[0028]).  The radiator temperature TH is monitored until the liquid temperature reaches a limit value.   

For Claim 4:
The method according to claim 1 further comprising: 
repeating said step c) and d) at least once (see Figure 7, refer to repetition/additional cycle). 

For Claim 5:
The method according to claim 1 further comprising obtaining a start temperature (T0) of the heating element before turning on the heating element (see Figures 4-6, refer to TH during the first period before power is activated). 

For Claim 6:
The method according to claim 5, wherein said third value (Tv3) of temperature of the heating element constitutes a first predetermined percentage of said first value (Tv1) of temperature of the heating element, and/or a third time period (tp3) constitutes a second predetermined percentage of said first time period (tp1), wherein said third time period is calculated as a sum of a fourth time period (tp4) required to heat said heating element, during heating of the liquid in the heating space, from the start temperature (T0) to said second value (Tv2) of the temperature of the heating element and of said second time period (tp2) (see Figures 4-6, refer to second TH peak).  The second TH peak appears to be equivalent/nearly-equivalent to the first TH peak.   

For Claim 7:
The method according to claim 6, wherein said first predetermined percentage and said second predetermined percentage is between 90% and 110% (refer to 112(b) rejection regarding percentage.  see Figures 4-6, refer to second TH peak). 

For Claim 8:
The method according to claim 1, wherein the heating element is turned on at the second value (Tv2) of temperature of the heating element if said second value (Tv2) is lower than said first value (Tv1) with a third predetermined percentage of said first value (Tv1) of temperature of the heating element (see MPEP 2111.04, “Contingent Limitations”). This step is contingent/conditional. 

For Claim 9:
The method according to claim 8 wherein said third predetermined percentage is at least 10% (see MPEP 2111.04, “Contingent Limitations”). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Linneman (EP 1970480).
Linnemann teahes claim 1.
Linnemann also appears to teach the following:

For Claim 10:
The method according to claim 1 further comprising removing the liquid from said heating space (see Figures 4-7, TL.  refer to water additions of Figure 7).  While Linnemann is not explicit to any discharge/drain step, Examiner considers this step would inherently be taking place so that used wash water can be replaced with fresh water.  Additionally, Linneman’s Figure 7 shows water addition, which would require water removal of the prior iterations.  

If challenged, Examiner takes official notice drain steps are conventional in the art for removing used wash water for further rinsing steps or future wash cycles (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20070169279) teaches a washing machine with a steam generator and method for controlling the same (see Figure 5. [0053], [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718